DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 16155510 filed 10/09/2018.

Continued Examination Under 37 CFR 1.1143.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
REASONS FOR ALLOWANCE
4.	Claims 1 - 20 are allowed.
Reasons For Allowance Over Prior Art
5.	The following is an examiner’s statement of reasons for allowance:
he current set of claims were previously allowed. The independent claims are directed towards the idea of congestion and performance monitoring of a wireless network. Specifically, the independent claims require the following: 1) identifying geographic areas; 2) determining congestion metrics for each area based on two points of a “network speed curve” describing download speed vs. traffic volume; determining if there is congestion by comparing congestion metrics against thresholds for each area, and 4) alerting a network operator in case of congestion. 
	Regarding element 1), this is known in the art (see in particular Knebl (US 9439081 B1), at Col. 4 Line 62 – Col. 5 Line 21, Col. 8 Lines 31 – 42, and Fig. 7); wireless network performance is often broken out by cell, base station, or group of base stations, each of which defines a geographic area. Element 2) was not found in the prior art. The nearest piece of prior art is Turniski (Analysis of 3G and 4G Download Throughput in Pedestrian Zones); Turniski does describe comparing average bitrate at a busy hour and a non-busy hour (see Table 2 and associated discussion), which is essentially comparing download speed vs traffic volume, but does not disclose calculating the claimed “network speed curve”. One of ordinary skill in the art would not have found it obvious to do so given Turniski, as creating the curve would be strictly superfluous to the measurement using the two points. Turniski also does not disclose using this to calculate congestion metrics to compare to thresholds. Because of these factors, the Examiner believes that while it is similar to the claim language of element 2), it does not match, and one of ordinary skill in the art would not have found it obvious to combine with references directed to the remainder of the claimed invention. Regarding element 3), congestion analysis claims 1 - 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Jadunadan - US 9432865 B1 - Congestion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S./Examiner, Art Unit 2464  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464